DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Other Notes
Claim(s) 1, 5, 9–13, 15, 16, 18, and 20–22 is/are pending.
Claim(s) 2–4, 6–8, 14, 17, 19, and 23–41 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim(s) 1, 5, 9–13, 15, 16, 18, and 20–22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "poor mechanical strength." The term "poor" is a relative term that renders the claim indefinite. The term "poor" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "poor mechanical strength" is indefinite.
Claims 5, 9–13, 15, 16, 18, and 20–22 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 5, 9–13, 15, 16, 18, and 20–22 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Interpretation
The recitation that said antioxidative barrier resists oxidation of the microporous separator at the surface of the microporous separator that otherwise would oxidize and cause poor mechanical strength of the separator does not confer patentability to the claim; since, the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See MPEP §§ 2111.02, 2112.01 and 2114–2115.

Claim Rejections - 35 USC § 103
Claim(s) 1, 5, 11–13, 15, 16, 18, and 20–22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimura et al. (JP 2000-082451 A, hereinafter Nishimura) in view of Nagamine et al. (EP 1251573 A1, hereinafter Nagamine), Hamano et al. (US 6,225,010 B1, hereinafter Hamano) and Zhang (US 6,432,586 B1).
Regarding claim 1, Nishimura discloses a rechargeable battery (FIG. 2, [0050]) comprising:
a negative electrode (2, [0049]);
a positive electrode (1, [0049]);
a microporous separator between the negative electrode (2) and the positive electrode (1, [0049]); and
an antioxidative barrier that is coated on a surface of the microporous separator which faces the positive electrode (1, [0049]),
wherein the antioxidative barrier resists oxidation of the microporous separator at the surface of the microporous separator that otherwise would oxidize and cause poor mechanical strength of the separator (FIG. 1, [0015]).
Nishimura does not explicitly disclose:
the antioxidative barrier comprises polyvinylidene fluoride;
wherein the antioxidative barrier has a weight of 0.15 mg/cm2.
Nagamine discloses a rechargeable battery (FIG. 1, [0039]) comprising a negative electrode (12, [0039]); a positive electrode (11, [0039]); a microporous separator (13) between the negative electrode (12) and the positive electrode (11, [0039]); and an antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) that is coated on a surface of the microporous separator (13) which faces the positive electrode (11,  FIG. 1), the antioxidative barrier comprises polyvinylidene fluoride (see polyvinylidene fluoride, [0175], [0176], [0187]); wherein the antioxidative barrier has a weight of <0.15 mg/cm2 (see polyvinylidene fluoride, [0175], [0176], [0187]), wherein the antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) is discrete from the microporous separator (13); and wherein the antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) is a coating formed on at least one of the microporous separator (13) and the positive electrode (11) to improve low temperature characteristics (see non-aqueous electrolyte secondary cell, [0038]). Nagamine discloses an antioxidative barrier having a thickness of 0.2 to 1 µm and a porosity of 40% (see polyvinylidene fluoride, [0175], [0176], [0187]). The weight (i.e., σ) of an antioxidative barrier can be determined from the thickness (i.e., t), porosity (i.e., P), and density (i.e., ρ) by the following equation σ = ρ · (1 – P) · t. The density is an inherent material property. Nagamine discloses a weight of 0.02 to 0.1 mg/cm2 based on the disclosed thickness, porosity, and material (i.e., polyvinylidene fluoride). Nishimura and Nagamine are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the antioxidative barrier of Nishimura with the weight of Nagamine in order to improve low temperature characteristics
Modified Nishimura does not explicitly disclose:
the antioxidative barrier comprises polyvinylidene fluoride and polypropylene
Hamano discloses an antioxidative barrier (11) interposed between a separator (4) and a positive electrode (3) that prevents oxidation of the separator (4, C7/L6–20), the antioxidative barrier comprises polyvinylidene fluoride and polypropylene (C10/L23–24) to improve charge and discharge characteristics (C2/L51–64). Nishimura and Hamano are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the antioxidative barrier of Nagamine with a mixture of polyvinylidene fluoride and polypropylene as taught by Hamano in order to improve charge and discharge characteristics.
Further modified Nishimura does not explicitly disclose:
the antioxidative barrier comprises metal oxide particles.
Zhang discloses an antioxidative barrier (22, C3/L31–46) comprising metal oxide particles (28, C3/L47–59) to prevent electronic shorting and dendrite growth (C2/L52–C3/L8). Nagamine and Zhang are analogous art because they are directed to battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the antioxidative barrier of modified Nagamine with the metal oxide of Zhang in order to prevent electronic shorting and dendrite growth.
Regarding claim 5, modified Nishimura discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the antioxidative barrier is integral with the microporous separator (FIG. 1, [0049]).
Regarding claim 11, modified Nishimura discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the antioxidative barrier is discrete from the microporous separator (FIG. 1, [0049]).
Regarding claim 12, modified Nishimura discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the antioxidative barrier is a coating formed on at least one of the microporous separator and the positive electrode (FIG. 1, [0049]).
Regarding claim 13, modified Nishimura discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the antioxidative barrier is a coating formed on the microporous separator (see separator, [0049]).
Regarding claim 15, modified Nishimura discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the antioxidative barrier is as thin as one molecule thick (FIG. 1, [0049]).
Regarding claim 16, modified Nishimura discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the antioxidative barrier is thick, but not so thick as to unduly inhibit ion flow across the separator (FIG. 1, [0049]).
Regarding claim 18, modified Nishimura discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the antioxidative barrier further includes a coating formed on the positive electrode (FIG. 1, [0049]).
Regarding claim 20, modified Nishimura discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the coating is as thin as one molecule thick (FIG. 1, [0049]).
Regarding claim 21, modified Nishimura discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the coating is thick, but not so thick as to unduly inhibit ion flow across the separator (FIG. 1, [0049]).
Regarding claim 22, modified Nishimura discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the coating is an antioxidant coating (FIG. 1, [0049]).

Claim(s) 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimura (JP 2000-082451 A) in view of Nagamine (EP 1251573 A1), Hamano (US 6,225,010 B1) and Zhang (US 6,432,586 B1) as applied to claim(s) 1 above, and further in view of Sano et al. (US 2005/0118510 A1, hereinafter Sano).
Regarding claim 9, modified Nishimura discloses all claim limitations set forth above, but does not explicitly disclose a rechargeable battery:
wherein the antioxidative barrier comprises antioxidants dispersed in a polymer of the microporous separator.
Sano discloses an antioxidative barrier being antioxidants dispersed in a polymer of a microporous separator (see antioxidant, [0101]) to improve charge/discharge cycle characteristics and preservation characteristics (see non-aqueous electrolyte secondary battery, [0001]). Nishimura and Sano are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the microporous separator of modified Nishimura with the antioxidants of Sano in order to improve charge/discharge cycle characteristics and preservation characteristics.
Modified Nishimura does not explicitly disclose:
the antioxidative barrier comprises the metal oxide dispersed in a polymer of a microporous separator.
Zhang discloses an antioxidative barrier (22, C3/L31–46) comprising a metal oxide (28, C3/L47–59) dispersed in a polymer (26) of a microporous separator (16) to prevent electronic shorting and dendrite growth (C2/L52–C3/L8). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the antioxidative barrier of modified Nishimura with the metal oxide of Zhang in order to prevent electronic shorting and dendrite growth.
Regarding claim 10, modified Nishimura discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the polymer of the microporous separator is polyethylene (FIG. 1, [0049]).

Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive.
Applicants argue Nagamine, Hamano, and Zhang do not mention 'oxidation' of the separator (P6/¶2). Nagamine discloses oxidation of a separator can be prevented by using a fluorine polymer (e.g., [0015]). Therefore, one of Nagamine, Hamano, and Zhang do mention 'oxidation' of the separator.
Applicants argue Nagamine does not mention 'oxidation' of the separator (P6/¶3). Nagamine discloses oxidation of a separator can be prevented by using a fluorine polymer (e.g., [0015]). Therefore, one of Nagamine, Hamano, and Zhang do mention 'oxidation' of the separator.
Applicants argue any reading of Nagamine provides no suggestion that the oxidation of the separator is a problem (P6/¶3). Nagamine discloses oxidation of a separator can be prevented by using a fluorine polymer (e.g., [0015]). Therefore, Nagamine provides a suggestion that the oxidation of the separator is a problem.
Applicants argue Nagamine does not disclose or suggest that 'oxidation of the separator is a problem and cannot suggest the solution set forth in the claims (P6/¶3). Nagamine discloses oxidation of a separator can be prevented by using a fluorine polymer (e.g., [0015]). Therefore, Nagamine discloses and suggests that 'oxidation of the separator is a problem and can suggest the solution set forth in the claims.
Applicants argue Hamano does not mention 'oxidation' of the separator (P6/¶4). The recitation that said oxidative barrier resists oxidation of the microporous separator at the surface of the microporous separator that otherwise would oxidize and cause poor mechanical strength of the separator does not confer patentability to the claim; since, the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See MPEP §§ 2111.02, 2112.01 and 2114–2115. Further, "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Hamano discloses a coating of polyvinylidene fluoride and polypropylene (C10/L23–24). The instant application discloses polyvinylidene fluoride and polypropylene prevent oxidation of a separator (e.g., [0024]). Therefore, the coating of Hamano inherently prevents oxidation of the separator.
Applicants argue Hamano does not disclose or suggest that 'oxidation' of the separator is a problem and cannot suggest the solution set forth in the claims (P6/¶3). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants argue Zhang does not mention oxidation of the separator as a problem (P7/¶2). The recitation that said oxidative barrier resists oxidation of the microporous separator at the surface of the microporous separator that otherwise would oxidize and cause poor mechanical strength of the separator does not confer patentability to the claim; since, the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See MPEP §§ 2111.02, 2112.01 and 2114–2115. Further, "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Zhang discloses a coating of polyvinylidene fluoride and a metal oxide (C3/L9–59). The instant application discloses polyvinylidene fluoride and metal oxides prevent oxidation of a separator (e.g., [0024]). Therefore, the coating of Zhang inherently prevents oxidation of the separator.
Applicants argue Zhang does not disclose or suggest that 'oxidation' of the separator is a problem and cannot suggest the solution set forth in the claims (P7/¶2). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants argue none of the reference individually mentions the oxidation problem (P7/¶3). Nagamine discloses oxidation of a separator can be prevented by using a fluorine polymer (e.g., [0015]). Therefore, one of the references mentions the oxidation problem.
Applicants argue when the references are combined the references cannot teach this oxidation problem (P7/¶3). Nagamine discloses oxidation of a separator can be prevented by using a fluorine polymer (e.g., [0015]). Therefore, when the references are combined the references can teach this oxidation problem.
Applicants argue the Office has not provided specific citations to where in the references discussed above there is any plain or manifest mention of the 'oxidation of the separator' (P7/¶4). Nagamine discloses oxidation of a separator can be prevented by using a fluorine polymer (e.g., [0015]). Therefore, the Office has provided a specific citation to where in the references discussed above there is any plain or manifest mention of the 'oxidation of the separator.'
Applicants argue there is no suggestion or motivation in the references to combine the references as proposed in the Office Action (P7/¶5). Hamano provides a motivation to combine the references as proposed in the Office Action to improve charge and discharge characteristics (C2/L51–64). Zhang provides a motivation to combine the references as proposed in the Office Action to prevent electronic shorting and dendrite growth (C2/L52–C3/L8). Therefore, there is a suggestion and motivation in the references to combine the references as proposed in the Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauer (US 6,632,561 B1) discloses a separator including polyvinylidene fluoride, polypropylene, and metal oxides (C3/L1–21).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725